PER CURIAM.
Application for writ of error in A-7896, Thomas E. Hand, Jr. et al. v. The State of Texas ex rel. Raymond T. Yelkin, et al., is refused, no reversible error. The respondents’ motion for ancillary writ of injunction is overruled. Relator’s motion for leave to file petition for writ of mandamus is denied without prejudice to the right of either party to present a petition for leave to file a similar application for writ of mandamus in the event the court fails to proceed with dispatch to a trial of the cause on its merits. The court will not entertain motions for rehearing in either of these causes.